internal_revenue_service washington d c department of the treasury q tax_exempt_and_government_entities_division jul uniform issue list epr rt pad xxx xxx xxx legend taxpayer a xxx amount amount amount amount financial advisor g accountant h xxx xxx xxx xxx xxx xxx xxx financial_institution a xxx financial_institution b xxx ira p trust x xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx trust y trust z dear xxx this is in response to your request submitted on your behalf by your authorized representative dated date as supplemented by correspondence submitted on your behalf by your authorized representative dated date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a received a distribution of amount from ira p held on october by financial_institution a taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to her reliance on erroneous advice provided by financial advisor g of financial_institution b taxpayer a represents that from the time that she was widowed in date she largely relied on financial advisor g’s advice to handle her financial affairs taxpayer a represents that her spouse handled all of their financial affairs taxpayer a asserts that in financial advisor g suggested that taxpayer a surrender an annuity held in ira p on september a and took a distribution of amount on october taxpayer a deposited amount into trust x on december taxpayer a used the proceeds of the distribution of amount to transfer amount into trust y and amount into trust z taxpayer a proceeded to use amount as distributed in trust x trust y and trust z to make investments __ taxpayer a closed ira p held by financial_institution financial advisor g provided a statement that she did not realize that ira p was a qualified account accountant h provided a statement that during his preparation of taxpayer a’s income_tax return for by financial_institution a did not indicate a taxable_amount for the distribution of amount he noted that the form 1099-r issued accountant h further represents that he then contacted taxpayer a to confirm that there was no taxable_distribution connected with amount accountant h asserts that at that time taxpayer a advised him that the distribution did not result in taxable_income because the basis of the annuity distribution was amount as insured principal in turn accountant h asserts that he based his preparation of taxpayer a’s did not understand the significance of the details of her financial statements and that she relied on financial advisor g income_tax returns on this information taxpayer a provided a statement that she based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to amount contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 not includible in gross_income because of the application of sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a including a statement by financial advisor g admitting her error is consistent with taxpayer a’s assertion that her failure to accomplish a timely rollover of amount was caused by her reliance on erroneous advice provided by financial advisor g resulting in the failure to deposit amount into another ira within days after being distributed from ira p therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount from ira p taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxx at xxx xxx-xxxx please address all correspondence to se t ep ra t2 sincerely yours é ine manager lans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxx xxx xxx xxx xxx cc xxx xxx xxx xxx xxx
